Citation Nr: 0026278	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension, with an 
allowance for aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to July 
1943.

This matter is before the Board of Veterans' Affairs (Board) 
from a March 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the claim.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The record reflects that the veteran submitted a VA Form 21-
526, Application for Compensation, in January 1999.  On this 
document, the veteran reported that, together, he and his 
spouse had a net worth of $75,964, based upon stocks, bonds, 
and bank deposits.  He also reported that he received $912.50 
per month in Social Security compensation, while his spouse 
received $372.50 per month.  Further, he indicated that, 
together, he and his spouse received additional annual income 
of $2,430 in interest and dividends.

The evidence on file includes documents from the Social 
Security Administration (SSA) which detail the amount of 
monthly Social Security compensation the veteran and his 
spouse were to receive in 1999.  These documents confirm that 
the veteran's gross monthly benefit was $912.50, while his 
spouse's gross monthly benefit was $372.50.  These documents 
show that each had $45.50 deducted from this amount for 
Medicare.

Also on file is a VA Form 21-8416, Medical Expense Report, 
dated in January 1999.  On this document, the veteran 
reported that he expected to pay, for the period from January 
1, 1999, to December 31, 1999, the following: Medicare part B 
($546);  private medical insurance ($2,993.52); "Medicare 
Part 'B'" ($546); night care giver ($10,920); morning care 
giver ($6,240); afternoon care giver ($3,024); labor for 
moving beds in bedroom for self ($30); special foods, 
supplements ($365); bedding for hospital bed ($47.66); dental 
work ($78); medicine and medical supplies ($2,148.88); and 
padded chair covers, donuts ($36.52).  Additionally, 
handwritten comments reflect that the RO called the veteran's 
spouse concerning the reported medical expenses.  These 
handwritten comments also reflect that of these reported 
expenses, the following were excluded from the RO's 
calculation of total and average monthly expenses: labor for 
moving beds in bedroom for self ($30): special foods and 
supplements ($365); and bedding for hospital bed ($47.66).  
However, no explanation was given as to why these expenses 
were excluded.
As a result, the RO calculated the veteran's total annual 
medical expenses as being $26,532.92, for an average of 
$2,211.07 per month. 

The record also contains private medical records concerning 
the veteran's health.

In a March 1999 rating decision, the RO found that the 
veteran was entitled to pension, as well as special monthly 
compensation based upon the need for aid and attendance.  The 
RO found, among other things, that the veteran was 89 years 
old, had a level of education reported as 12th grade, last 
worked in 1972 and had been self-employed.  Further, the RO 
noted that the veteran's attending physician indicated that 
the veteran had amyotrophic lateral sclerosis (Lou Gehrig's 
disease), chronic obstructive pulmonary disease, depression, 
and was in the need of the aid or attendance of someone else 
in ordinary activities of daily living.

The record reflects that a VA Form 21-5427, Corpus of Estate 
Determination, was completed later in March 1999.  On this 
document, it was stated that the veteran was 89, and that his 
life expectancy was 4.7.  Assets totaled $75,954 in bank 
deposits.  Thus, it was determined that the assets could be 
divided into $16,160.42 per year for the remained of the 
veteran's life.  Further, total monthly income for the 
veteran and his spouse was calculated as being $1,487.50.  
Total monthly expenses - which included food ($300), clothing 
($50), medical expenses ($750), and utilities ($150) - 
totaled $1,250.  Additionally, it was stated that the 
veteran's spouse had been called concerning expenses.  It was 
noted that the veteran owned his home with no other expenses 
than those listed above.  All other expenses were found to be 
projected.  Therefore, the veteran's estate was determined to 
be substantial enough to support him and his spouse at the 
current situation.  Consequently, net worth was determined to 
be a bar to benefits.  

The veteran appealed the denial of pension benefits, with an 
allowance for aid and attendance, to the Board.  In his April 
1999 Notice of Disagreement, he asserted that the section 
concerning the monthly debts was not accurate.  With respect 
to monthly medical expenses, he contended that it did not 
include the cost of the 24 hour care which he paid.  He 
reported that he had had some changes since filing the 
application for pension, as two of the ladies had to quit, 
and the help was now costing him $1,886.62 per month.  The 
veteran maintained that this cost was not taken into 
consideration when the monthly debts were calculated.  
Additionally, he contended that even if he received 
nonservice-connected pension, he would still have to use 
money from his assets to take care of monthly bills.

In a May 1999 Statement of the Case, the RO noted that the 
veteran submitted a VA Form 21-8416 which projected monthly 
medical expenses of $2,211.07.  It was also noted that the 
veteran and his spouse had a combined monthly income of 
$1,487.50, and a total net worth of $75,954.  Therefore, the 
RO concluded that the veteran's financial resources were 
sufficient to meet his basic needs without assistance from 
VA.  Further, the RO stated that VA's income-based programs 
were intended to give beneficiaries a minimum level of 
financial security, and were not intended to protect 
substantial assets or build up the beneficiary's estate for 
the benefit of heirs.

The veteran submitted a VA Form 9, Appeal to the Board, later 
in May 1999.  He asserted that all of the assets previously 
listed, such as stocks and CD's, were all in his wife's name; 
none of it was in his name.  Further, he contended that since 
his physical condition required 24 hour care, their monthly 
income did not meet their financial requirements.  
Consequently, his wife had to use her assets to pay for the 
care that the monthly income did not cover.  The veteran 
asserted that if he lived very long, all of his wife's 
individual assets would be used up, and she would be left 
with nothing once he passed on.  He also asserted that he did 
not think this was the intent of the law, and, therefore, 
felt that VA should pay him pension with the additional 
benefit of aid and attendance.  Additionally, the veteran 
provided new ("current") figures regarding annual income 
and expenses.  He reported that his income from Social 
Security was $10,960 annually, while his wife's income from 
Social Security and interest was $9,210 annually, for a total 
annual income of $20,170.  Regarding medical expenses, he 
reported that "as of this year" his wife had paid a total 
of $16,972.  Also, he reported that his wife was considered 
an employer because of the help she had hired, and had to buy 
a special license from the State of Texas, and she had had to 
pay the matching Social Security and Medicare tax.

Under the applicable criteria, pension shall be denied or 
discontinued when the corpus of the estate of the veteran, 
and of the veteran's spouse, are such that under all the 
circumstances, including consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children, it is reasonable that some part of the corpus of 
such estates be consumed for the veteran's maintenance.  38 
U.S.C.A. 
§ 1522; 38 C.F.R. § 3.274(a).  The terms "corpus of estate" 
and "net worth" mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the claimant, except the claimant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the claimant's 
reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).  
In determining whether some part of the claimant's estate 
shall be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
estate, together with the following:  Whether the property 
can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents; potential 
rate of depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).

These requirements are inherent in the concept of the pension 
program, which is intended to aid veterans and their 
dependents who are unable to provide themselves with the 
basic necessities.  Consideration of the above mentioned 
factors is necessary since it is inconsistent with the 
pension program to allow a claimant to collect a pension 
while simultaneously retaining a sizable estate.  The Board 
recognizes that there are no precise guidelines VA must 
follow in determining what size estate precludes payment of 
pension benefits.

In the instant case, the Board notes that the evidence on 
file shows several conflicting figures regarding the income 
and expenses for the veteran and his spouse.  In January 
1999, the veteran reported, and the statements from SSA 
confirm that he received $912.50 per month in Social Security 
compensation, while his spouse received $372.50 per month.  
Additionally, the SSA documents show that Medicare expenses 
were automatically deducted from their Social Security 
compensation, leaving the veteran with net monthly 
compensation of $867, and his wife with $327.  The veteran 
also reported that they received $2,430 annual in interest 
and dividends, for an average of $202.50 per month.  Based 
upon these figures, the veteran and his spouse had a total 
annual income (prior to the Medicare deduction) of $17,850, 
or $1,487.50 per month.  After subtracting the Medicare 
deduction, these figures are $16,758 annually, or $1,396.50 
per month.  However, on his May 1999 Substantive Appeal, the 
veteran reported that he and his spouse had a total annual 
income of $20,170, which averages to $1,680 per month.

The record shows that the RO excluded certain of the expenses 
reported on the VA Form 21-8416.  Even without the excluded 
expenses, the reported expenses came to $26,532.92, or 
$2,211.07 per month.  By including the excluded expenses, the 
total monthly expenses on the VA Form 21-8416 was $26,975.58, 
for an average of $2,247.97 per month.  Nevertheless, on 
calculating the veteran's corpus estate, the RO stated that 
medical monthly expenses came to $750 as all other expenses 
were projected.  Nothing in the record indicates which 
expenses the RO concluded were accurate, and which were only 
"projected."  Further, on his March 1999 Notice of 
Disagreement, the veteran reported that his aid and 
attendance was costing him $1,886.62 per month.  However, the 
figures reported for night, morning, and afternoon care 
givers on the January 1999 VA Form 21-8416 totaled $20,184, 
for an average of $1,682 per month.  Moreover, on his May 
1999 Substantive Appeal, the veteran reported that they had 
spent, "as of this year," $16,972 in medical expenses.  
Presumably, this is for the period of January to May (5 
months).  Thus, this indicates that the veteran's monthly 
expenses had actually been about $3,394.40 per month at that 
point in 1999.

The Board notes that it does not appear that the RO ever 
considered the different income and expense figures reported 
by the veteran in his Notice of Disagreement or Substantive 
Appeal.

Due to the conflicting amounts reported regarding the income 
and expenses for the veteran and his spouse, the Board is of 
the opinion that clarification of these figures is necessary 
for a full and fair resolution of the claim.  Furthermore, 
the Board finds that clarification is also necessary 
regarding the RO's calculation as to the veteran's monthly 
medical expenses on the March 1999 Corpus of Estate 
Determination; i.e., which reported expenses were considered 
actual as opposed to only projected, and why.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran and his spouse should be 
provided the opportunity to submit up-to-
date financial information, to include an 
accounting as to their actual monthly 
expenses for 1999 and 2000.  They should 
also be requested to provide all billing 
statements and other documents which 
reflect their assets, income, and 
expenses.

2.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the RO determines that any of 
the veteran's reported expenses should be 
excluded from the calculation of his 
corpus of estate, it should be so stated 
and an explanation given as to why any 
and all expenses were excluded.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 8 -


